DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/01/2022, Claims 2, 4, 11-13 have been cancelled, and Claims 1, 3, 5-10, and 14-19 are pending.

REASONS FOR ALLOWANCE
Claims 1, 3, 5-10, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Carlson (US PGPub 2013/0190773) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 which recite, inter alia " wherein the retaining latch is within the introducer and coupled to the bead in the first deployed position; and wherein the actuator is longitudinally slidable from the first deployed position to a second deployed position distal the first deployed position such that the bead and a portion of the retaining latch is distal the distal end of the introducer and the bead is releasable from the retaining latch". 
The closest prior art of record, Carlson (US PGPub 2013/0190773) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 10 which recite, inter alia "wherein the distal stop mechanism comprises a deployment latch corresponding to the first deployed position; wherein the deployment latch is selectively releasable such that the actuator is slidable distally from the first deployed position to a second deployed position in which the tissue retrieval bag is deployed from the distal end of the introducer and released from the actuator; and wherein the actuator comprises at least one lateral protrusion, wherein the deployment latch comprises a deployment release button coupled to at least one latch tab, and wherein with the deployment latch in a latched configuration, the at least one latch tab is positioned to block distal movement of the at least one lateral protrusion of the actuator". 
The closest prior art of record, Carlson (US PGPub 2013/0190773) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 15 which recite, inter alia " wherein the handle assembly comprises a proximal stop mechanism and a distal stop mechanism such that the actuator is repeatably longitudinally slidable between a proximal position in which the tissue retrieval bag is withdrawn into the distal end of the introducer and a first deployed position in which the tissue retrieval bag is deployed from the distal end of the introducer and coupled to the actuator; and wherein the actuator comprises a ledge positioned thereon such that the ledge is within the handle assembly when the actuator is in the proximal position, and wherein the proximal stop mechanism comprises an actuator post positioned to engage the ledge of the actuator".  
The closest prior arts of record Carlsen teaches a tissue retrieval device similar to that of Claims 1, 10 and 15, however Carlson does not disclose the claimed actuators and stop mechanisms as recited.
Because none of the prior art documents of record teach a tissue retrieval device as recited in Claims 1, 10, and 15, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 10, and 15 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771